Citation Nr: 0418648	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  97-06 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a neck disorder, 
claimed as the residuals of a frozen head.

3.  Entitlement to service connection for a foot disorder, 
claimed as trench foot.

4.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right herniorrhaphy with tender and painful 
scarring.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania, which 
denied the claims on appeal.

This case was remanded by the Board in November 2000 and 
December 2001 for further development and is now ready for 
appellate review.

The veteran testified before the undersigned Veterans Law 
Judge in July 2001.  A transcript of the hearing is of 
record.

It appears that the veteran may have attempted to raise new 
claims with respect to a psychiatric disorder and for hearing 
loss and tinnitus.  If he desires to pursue these claims, he 
should do so with specificity at the RO.  As the Board has no 
jurisdiction of the issues at this time, they will not be 
addressed in this decision.




FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The Board denied service connection for a low back 
disorder by decision dated in November 1990.   

3.  The Board's November 1990 decision represents the last 
final disallowance of entitlement to service connection for a 
low back disorder on any basis.  

4.  The information and evidence received from the veteran 
subsequent to the Board's November 1990 decision does not 
bear directly or substantively on the issue under appeal, is 
not so significant that it must be considered, and does not 
contribute to a more complete picture of the circumstances 
surrounding the basis of the claim.

5.  An in-service episode of tonsillitis is shown to have 
been acute and transitory, and resolved without continuing 
residuals.

6.  There are no in-service complaints of, treatment for, or 
diagnosis of a cold injury to the head or neck.

7.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and current claim of a neck disorder or the residuals 
of a frozen head.

8.  In-service complaints of corns and callouses are shown to 
have been acute and transitory, and resolved without 
continuing residuals.

9.  There are no in-service complaints of, treatment for, or 
diagnosis of trench foot.

10.  The post-service complaints regarding the veteran's feet 
have been found to be related to diabetes mellitus.

11.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and his current foot complaints.

12.  The veteran's hernia scar is manifested by subjective 
complaints of tenderness.  

13.  Objective findings of the veteran's hernia scar have 
included pain on palpation and with walking.  The most 
current examination reflects no difficulty with residual 
scarring.

14.  The veteran is shown to have a residual scar to the 
right groin area, measuring approximately 9 sq. cm. in size. 

15.  There is no objective clinical evidence of constant 
itching, extensive lesions, marked disfigurement, extensive 
scarring, or the need for systemic steroids or 
immunosuppressants.


CONCLUSIONS OF LAW

1.  The evidence received subsequent to the Board's November 
1990 decision denying service connection for a low back 
disorder is not new and material and the claim is not 
reopened.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2003); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

2.  A neck disorder, claimed as the residuals of a frozen 
head, was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2003).

3.  A foot disorder, claimed as trench foot, was not incurred 
in or aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2003).

4.  The criteria for a rating in excess of 10 percent for the 
residuals of a right herniorrhaphy with tender and painful 
scarring have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Codes (DCs) 7800, 7801, 7802, 7803, 7804, 7805, 
7806, 7813, 7814 (2002) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran maintains, in essence, that he has submitted new 
and material evidence and a claim for a low back disorder 
should be reopened.  He also contends that he is entitled to 
service connection for a neck disorder and for trench foot, 
having sustained both during active military duty.  Finally, 
he asserts that his inguinal hernia scarring is worse than 
currently evaluated.

I.  Claim of Entitlement to Service Connection for a Low Back 
Disorder Based on New and Material Evidence

When a veteran seeks to reopen a claim based on new evidence, 
VA must first determine whether the additional evidence is 
"new" and "material."  Second, if VA determines that new and 
material evidence has been added to the record, the claim is 
reopened and VA must evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant.  It must be so significant, by 
itself or in connection with evidence previously assembled, 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156 (2003).  In 1998, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) clarified the standard to be used for 
determining whether new and material evidence has been 
submitted.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In Hodge, the Federal Circuit held that additional 
evidence which contributes to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability may be considered new and material, even where 
it will not eventually convince VA to alter its rating 
decision.

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (the 
credibility of new evidence is presumed for purposes of 
determining whether new and material evidence has been 
presented); Fluker v. Brown, 5 Vet. App. 296, 298 (1993) 
(noting that "for purposes of determining whether a claimant 
has submitted new and material evidence to reopen a claim, 
the Court presumes the credibility of the evidence"); Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992) (finding error 
because the Board - by appearing "skeptical" of statement - 
failed to presume credibility of statement prior to reopening 
stage).

The law was recently amended to define "new" as not 
previously submitted and "material" as related to an 
unestablished fact necessary to substantiate the claim.  
Under the amended regulations, if the evidence is new and 
material, the question is whether the evidence raises a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  These changes are prospective for 
claims filed on or after August 29, 2001, and are not 
applicable to the veteran's claim (filed in April 1994).

Historically, the Board denied a claim for a low back 
disorder by decision dated in November 1990.  The Board 
reviewed the veteran's service medical records, private 
medical evidence from discharge through the 1980s, multiple 
VA examination reports dated in the 1950s and in 1988, VA 
outpatient treatment records, X-ray reports, private medical 
statements, and the veteran's statements that he injured his 
back and developed a hernia when he was unhitching the 
trailer of a jeep and that he sustained additional disability 
when he underwent spinal anesthesia to repair the hernia.  
The Board concluded that the veteran did not develop back 
problems until many years after military discharge and that 
the evidence did not support a relationship between his then-
current complaints and service. 

In April 1994, the veteran filed the current claim.  He again 
maintained that he injured his back and developed a hernia 
while unloading a trailer from a truck and sustained further 
injury when he was given spinal anesthesia to repair a 
hernia.  

Except for the veteran's assertion of a relationship between 
military service and his back disorder, there has been no 
evidence submitted to support his claim since the Board's 
November 1990 decision.  Specifically, treatment records, 
including VA outpatient treatment records and private 
treatment records, have been received and reviewed.  These 
records show treatment for a variety of medical conditions, 
including depression, high cholesterol, heart disease, 
diabetes, skin rash, headaches, sore throat, hypertension, 
diverticulitis, cholelithiasis, and prostate problems.  
Notwithstanding the submission of these multiple medical 
records, the Board finds that, although the evidence is new 
as it was not previously considered, it is not probative as 
it does not establish the critical relationship between the 
veteran's low back complaints and his military service many 
years previously.  There is simply no competent medical 
evidence of record which suggests a medical nexus between his 
current complaints and military service.

The Board has also considered the various written statements 
submitted by the veteran and his sworn testimony in two 
personal hearings and a July 2001 Board hearing.  His 
assertion that his back disorder started in service is the 
same argument that he has maintained all along and it does 
not contribute to a more complete picture of the 
circumstances surrounding the origin of his claimed 
condition.  Inasmuch as there is no competent medical 
evidence of a nexus between his current complaints and 
military service, there is no basis to reopen his claim.

II.  Claims of Entitlement to Service Connection on a Direct 
Basis

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Claim for a Neck Disorder, Claimed as the Residuals of a 
Frozen Head

In March 1994, the veteran filed a claim for "some kind of 
HEAD illness/injury" and maintained that he had spent a 
month in a hospital in France in the Fall of 1944.  In a 
September 1995 statement, he reflected that his "head was 
frozen, sent to sick call Hi Temperature, sent to Hospital, 
splitting headache day after day, got X-ray no movement of 
blood X-ray completely black."  Again in October 1995, he 
noted that he "got a frozen head and landed in the 
hospital."  

Apparently because the veteran had been hospitalized for 
neuritis of the right side of the face in service, the RO 
characterized the issue as "service connection for neuritis, 
right side of face, claimed as head injury or frozen head" 
and denied the claim by rating decision dated in February 
1996 on the basis that the neuritis was acute and transitory 
and resolved without chronic residuals.  Parenthetically, the 
Board notes that the military physicians made a finding that 
the veteran's neuritis existed prior to service.  In the same 
decision, the RO also separately considered a claim for 
entitlement to service connection for a neck condition and 
denied the issue on the basis that the current arthritis of 
the cervical spine was not shown in service or within the one 
year presumptive period.  The RO noted that the veteran's 
complaint regarding the head, that flowing air on his neck 
was very painful, was the same as that for the neck.  In the 
Notice of Disagreement, the veteran disagreed with the claim 
of "SC for neuritis, Rt side of the face" and for "SC neck 
condition."  

At a personal hearing in March 1997, the issue was framed as 
"service connection for a neck condition related to frozen 
head."  The veteran testified that he was assigned to the 
142nd Infantry, was exposed to cold, developed a fever of 104 
degrees, was hospitalized in France, and an X-ray was taken 
of his head that was "completely black, no movement of 
blood."  He could not recall the date or year of the event 
but thought it must have been around the Fall of 1944.  He 
remembered having a pounding headache and a high fever.  He 
indicated that the doctors looked in his ears and up his nose 
and he was given a gargle rinse as treatment.  He attributed 
his inability to tolerate cold on his neck and head to this 
incident in service.

A careful review of the service medical records reflects no 
treatment for frostbite or a frozen head, as claimed.  In 
early August 1943, the veteran was hospitalized for neuritis 
on the right side of the face, which was found to have 
existed prior to service.  While hospitalized for this 
condition, it appears that he was hospitalized in Colorado, 
not in France.  This is consistent with the DD Form 214 which 
shows that he was not deployed to the European Theater of 
Operation (ETO) until late August 1943.  Therefore, the Board 
finds that his claim for a head/neck condition is not 
associated with an in-service incident of neuritis.  

Most consistent with the veteran's story is evidence that he 
was hospitalized from July to September 1945 with an inguinal 
hernia and acute follicular tonsillitis, bilateral.  It 
appears that he was initially treated in the 54th Field 
Hospital for a right inguinal hernia in July 1945 and 
transferred to the 189th General Hospital approximately one 
week later.  He was hospitalized for over one month and 
discharged from the hospital in September 1945.  The October 
1945 separation examination report reflects that he underwent 
a herniorrhaphy in July 1945 at the 189th General Hospital in 
Rheims, France.  However, there appeared to be no chronic 
residuals from the acute tonsillitis as the clinical 
evaluation of his ears, nose, and throat was normal.  

At a subsequent personal hearing in March 2000, the veteran 
testified that he could not eat cold foods or drink cold 
beverages because his throat would "pulsate."  He 
associated his current complaints with the incident of a 
"frozen head" in service.  He asserted that he was put into 
the hospital for no less than five days but could not recall 
exactly.  He recalled that the focus was on his nose, throat, 
and ears.  When further questioned about his claim of a 
frozen head, the veteran could not recall the time of the 
year, he thought that maybe it was winter but remembered that 
the weather was good when he was transferred from the field 
hospital to the general hospital.  He indicated that he never 
returned to his unit after he was discharged from the 
hospital.  The Board notes that this is consistent with the 
July to September 1945 hospitalization for an inguinal hernia 
and tonsillitis as the veteran was separated from military 
service in October 1945.

In a September 2003 VA examination report, he related that he 
had cold exposure "frozen head" and was in a hospital in 
France.  He reported that he was told in the military that he 
had arthritis of the neck.  He related the in-service 
incident of neuritis with his neck problems and noted that 
"they flushed his head" as a treatment for neuritis.  An X-
ray showed degenerative disc disease of the cervical spine 
with narrowing of the disc spaces and anterior osteophyte 
formation.  The clinical impression was degenerative changes 
in the lower cervical spine.  The examiner also concluded 
that the cervical spine disorder was "as likely as not due 
to [the veteran's] cold exposure" but acknowledged that 
there was no documentation in the claims file.

Notwithstanding the September 2003 medical opinion, the Board 
finds that the claim must be denied.  First, despite the 
veteran's assertions to the contrary, there is no evidence to 
support a finding that he was exposed to cold weather or 
suffered a cold injury to the head area.  Rather, it appears 
that his recollections of long-ago being hospitalized with 
headaches, sore throat, fever, and the like, are associated 
with a clearly documented case of acute tonsillitis.  For 
example, he recalled being hospitalized with a frozen head 
for a month; however, there is evidence that he was 
hospitalized from late July to early September 1945 with an 
inguinal hernia and tonsillitis.  Similarly, the activities 
he recalls being associated with his frozen head appear to 
have taken place in the summer months.  This is not 
consistent with cold weather exposure.  Furthermore, he 
recalled never rejoining his unit after his hospitalization 
for a frozen head; however, there is evidence that he was 
separated from military service in October 1945, 
approximately one month after being released from the 
inguinal hernia/tonsillitis hospitalization.  After a careful 
review of the claims file, the Board finds no evidence in the 
claims file to support a finding of treatment and 
hospitalization for exposure to cold weather or for the 
residuals of a frozen head.  Instead, it appears that he was 
hospitalized for acute tonsillitis at the same time he was 
treated for an inguinal hernia.  

The Board has carefully considered the September 2003 medical 
opinion that the veteran's current cervical spine disorder is 
due to cold exposure.  The Board places less probative value 
on this evidence as it is not consistent with the 
contemporaneous medical records.  To the extent the 
physician's opinion is based on history provided by the 
veteran, it is not probative.  Specifically, the Board is not 
obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Further, a physician's 
opinion based on the veteran's layman account of an illness 
from many years ago, which is otherwise uncorroborated by 
competent medical evidence of record, has been found to be no 
better than the veteran's bare contentions.  Swann v. Brown, 
5 Vet. App. 229, 233 (1993); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  Thus, the Board finds that the 
September 2003 medical opinion was based on the veteran's 
recitation of the facts without supportive corroborating 
evidence and is not sufficient, in and of itself, to 
establish entitlement to service connection.

Finally, the Board has also considered the veteran's 
statements and sworn testimony that he has had a head/neck 
disorder since separation from service.  Although his 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis or medical 
causation of a disability.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
in-service evidence for cold weather treatment and no current 
residuals associated with a cold weather injury.  He lacks 
the medical expertise to offer an opinion as to the existence 
of a current head/neck disability, as well as to medical 
causation of any current disability.  Id.  In the absence of 
competent, credible evidence of an in-service injury, 
continuity of relevant symptomatology, or a medical nexus 
between military service and current complaints, service 
connection is not warranted.

Claim for a Foot Disorder, Claimed as Trench Foot

After a review of the claims file, the Board finds that the 
claim for a foot disorder must be denied.  First, service 
medical records are negative for a chronic foot disorder.  
While the veteran apparently sought treatment for corns and 
callouses and for blisters during military service, the Board 
is persuaded that there was no chronic foot disorder shown as 
evidenced by the absence of a chronic foot disorder shown at 
the time of service separation in October 1945.  Therefore, 
the Board concludes that no chronic foot disorder was shown 
during military service.

Next, post service medical evidence is completely negative 
for complaints of, treatment for, or diagnosis of a foot 
disorder for many years after discharge.  In a September 1955 
VA examination, pes planus was noted but there was no 
indication of a skin disorder associated with the feet.  The 
next report of a foot disorder is in 1994, when the veteran 
filed the current claim.  In a September 2003 VA examination, 
he reported that he developed foot problems 15 years 
previously, around the time he was diagnosed with diabetes.  
That would date the foot disorder to approximately 1988, some 
40+ years after military discharge.  

The Board places high probative value on the over 40-year gap 
between discharge from military service and the first 
reported symptoms associated with a foot disorder.  
Significantly, the post-service symptomatology is too remote 
in time to support a finding of in-service onset, 
particularly since a foot disorder was not noted in service 
or until many years thereafter, there is no possibility of 
showing continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) ("where the condition noted during service . . . 
is not, in fact, shown to be chronic . . . [,] then a showing 
of continuity after discharge is required to support the 
claim.").  See also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's foot 
disorder to active military service, despite his contentions 
to the contrary.  The mere contentions as to a medical nexus, 
no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

Furthermore, the Board places significant probative value on 
a September 2003 VA examination report which concluded that 
the veteran's foot complaints, including loss of feeling in 
his feet, pain, and cold sensitivity, were more likely 
related to diabetes.  In a September 2003 addendum, a VA 
podiatrist concluded that the veteran's foot pain "is not a 
residuals of his military duty but from Diabetes." 

In sum, even accepting the veteran's current complaints 
associated with his feet, the Board places greater probative 
value on the medical opinion specifically undertaken to 
address the issue on appeal finding no nexus between military 
service and the veteran's current complaints.  As such, the 
claim must be denied.

III.  Claim for an Increased Rating for Hernia Scar Residuals

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  However, the Board has 
been directed to consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (finding it appropriate to consider factors 
outside the specific rating criteria in determining level of 
occupational and social impairment).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003). 

In evaluating skin and scar residuals, the Board notes that 
the applicable rating criteria for skin disorders, 38 C.F.R. 
§ 4.118, were amended effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).  The timing of this change in 
the regulations requires the Board to first consider whether 
the amended regulation is more favorable to the veteran than 
the pre-amendment regulation, to include separately applying 
the pre-amendment and amended versions to determine which 
version is more favorable.  If the amended version is more 
favorable, the Board will apply the amended version from the 
effective date of the amendment and the pre-amendment version 
for any period preceding the effective date.  In applying 
either version, all evidence of record must be considered.  
See VAOPGCPREC 3-2000; VAOPGCPREC 11-97; Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, the Board finds that 
neither regulation is more favorable to the veteran and both 
will be considered as applicable.

The Board will consider the veteran's residual scarring under 
DCs 7801 (as amended), 7803, 7804, and 7805.  Under the pre-
amended criteria, a 10 percent evaluation was warranted under 
DC 7804 for superficial scars that were tender and painful on 
objective demonstration.  A 10 percent evaluation was also 
warranted under DC 7803 for superficial scars that were 
poorly nourished with repeated ulceration.  All other scars 
were rated based on the limitation of the part affected.  

Under the amended regulations, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 39 sq. cm.  A 20 percent evaluation will be assigned 
if the area exceeds 77 sq. cm.  If the area involved exceeds 
465 sq. cm., a 30 percent evaluation will be assigned.  A 40 
percent disability will be warranted if the area exceeds 929 
sq. cm.  Moreover, DC 7802 pertains to scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion.  Specifically, under DC 7802, a 10 
percent rating is warranted for an area or areas of 144 
square inches (929 sq. cm.) or greater.  This is the highest 
rating available under this code.  

After a review of the evidence, the Board finds that there is 
no basis for a higher than 10 percent rating under the pre-
amended or the amended regulations.  In a November 1995 VA 
scar examination undertaken in response to his claim for the 
residuals of hernia surgery, the veteran denied having 
problems with any scars and reflected that he was not making 
a claim for residual scarring.  By the time of a November 
1997 VA scar examination, he reported constant pain in the 
right groin area.  Physical examination revealed a linear 
scar reported as 18 cms. X 0.5 cms.  The scar was noted to be 
red with a smooth, thin texture.  Tenderness was noted on 
palpation.  He complained of burning but there was no keloid 
formation, adherents, or herniation.  The vascular supply was 
normal and there was no surrounding inflammation or soft 
tissue swelling around the scar site.  There was no joint 
restriction in the right hip area.

In a September 2003 VA examination, the veteran denied any 
pain or discomfort in his right inguinal hernia surgery scar 
area.  Physical examination revealed a right lower quadrant 
scar measuring 2 inches in length and 1/2 cm. wide.  It was 
noted to be barely visible, pigmented, non-tender, and non-
adherent.  The clinical assessment was scar, right inguinal 
region, due to right inguinal hernia repair while in service.

While the veteran previously reported tenderness at the site 
of the scar and complained of a limp due to scar tenderness, 
there was no evidence of limitation of motion of the groin 
area.  Moreover, the more recent VA examination noted no 
tenderness at the site of the residual scarring.  Further, 
the evidence does not show that the scar was poorly nourished 
or subjected to repeated ulceration.  As such, the current 10 
percent rating was appropriately assigned for tender and 
painful scarring under the pre-amended regulations but a 
higher rating is not warranted because there is no limitation 
of the part affected.

Next, DC 7801 pertains to scars, other than head, face, or 
neck, that are deep or that cause limited motion.  In this 
case, the Board finds that there is no evidence to support a 
finding that the residuals scarring causes any limitation of 
motion of the affected area.  Therefore, DC 7801 is not for 
application.  In addition, a higher rating is not warranted 
under the amended regulations as the total area involved is 
approximately 9 sq. cm., which is not entitled to a 
compensable rating under the new regulations. 

Similarly, unstable superficial scars will be rated as 10 
percent disabling under DC 7803.  Note (1) indicates that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.  Similar to the analysis for DC 7802, as the 
veteran's currently-assigned 10 percent rating is the highest 
available under this code, a higher rating would not be 
available regardless of the character of the residual 
scarring.  Likewise, under DC 7804, superficial scars which 
are painful on examination will be rated as 10 percent 
disabling.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  As above, the 
currently-assigned 10 percent rating is the highest available 
under this code, no higher rating can be assigned.  

Under DC 7805, other scars will be rated on limitation of 
function of affected part.  In this case, the Board finds 
that DC 7805 is not for application because there is no 
medical evidence that the veteran's residuals scarring 
affects the normal function of his right hip.  Accordingly, a 
10 percent evaluation, but no more, is warranted under the 
amended regulations.  
  
Finally, in denying the appellant's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the claimant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In February 2002, the RO notified the appellant of the 
changes in the law, what VA would do to assist him in 
developing his claims, what evidence he needed to submit, and 
that VA would help him obtain evidence.  In February 2004, 
the RO also provided the appellant with a Supplemental 
Statement of the Case which set forth all pertinent 
regulations, including the new duty to assist provisions.  
The veteran was also provided with two personal hearing 
before the RO and a Travel Board before the undersigned.  In 
addition, he was given a copy of the new scar regulations.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2002 
was not given prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, a Supplemental Statement of 
the Case (SSOC) was provided to the appellant.  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.   

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.


ORDER

New and material evidence not having been submitted, the 
claim for service connection for a low back disorder is not 
reopened and the benefit sought on appeal is denied.

The claim for entitlement to service connection for a neck 
disorder, claimed as the residuals of a frozen head, is 
denied.

The claim for entitlement to service connection for a foot 
disorder, claimed as trench foot, is denied.

The claim for entitlement to a rating in excess of 10 percent 
for the residuals of a right herniorrhaphy with tender and 
painful scarring is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



